DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites, “…in that they are applied in the form of bimetallic particles.” The recitation of “they” is ambiguous and the claim should recite, “…in that the noble metals are applied in the form of bimetallic particles.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt US 2007/0138071 in view of Landau et al. US 2010/0143431.

	Claims 1 and 4, Froggatt teaches a bioactive filter comprising: a spherical or oval body coated with a noble metal, silver (fig. 1-5, paragraph 7-11, 14-15, 38-40). Froggatt teaches that a silver compound could be used but does not explicitly teach the use of another noble metal.
	Landau teaches an antibacterial coating comprising the noble metals silver and ruthenium (paragraph 15). It would have been obvious to one of ordinary skill in the art to use the coating of Landau because the addition of Ruthenium allows for quicker release of silver ions allowing more efficient killing of microorganisms (paragraph 17, 20).
	Claim 5 merely recites an intended use of the apparatus and does not provide any further structural limitations to the apparatus. However, in order for the bioactive filter of Froggatt in view of Landau to provide antibacterial functionality the noble metals must necessarily be in moisture contact with the surrounding environment.

Claims 2-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt US 2007/0138071 in view of Landau et al. US 2010/0143431 as applied to claim 1 above, and further in view of EP 3 235 897.

	Claim 2, Froggatt teaches the filter body is a sphere made of steel wire mesh but does not explicitly teach the use of two hemispherical filter parts having collars connected by a ring or the use of stainless steel.
	EP teaches a bioactive filter comprising a spherical filter body consisting of two hemispherical filter parts made of stainless-steel wire mesh, which are connected to one another by means of a ring, each filter part has an outwardly projecting collar on its open side and the ring connects the two collars to one another (fig. 1-3, paragraph 11). Froggatt is silent as to how the sphere of steel wire mesh is actually constructed, therefore one of ordinary skill in the art would look to the prior art, such as EP, for direction as to how to construct a sphere of steel wire mesh. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of stainless steel would also be obvious because the filter body of Froggatt is intended to be used in an aqueous environment and one of ordinary skill in the art would readily recognize that stainless steel is corrosion resistant in an aqueous environment.
	Claim 3, Froggatt in view of Landau further teaches the filter body is coated with the noble metals (see above).
	Claims 6 and 12, Landau further teaches bimetallic particles (paragraph 16); and an additional reaction enhancing substance (paragraph 15, 45, 49).
Claim 7 recites the method by which the noble metals are applied to the wire mesh which renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The method of applying the noble metals of Landau is deemed a structural equivalent to the processes recited in claim 7.
Claims 8-10 recite only intended uses of the apparatus and do not provide any further structural limitations to the apparatus.
Claim 11 recites the method by which the ring is attached to the collars which renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The method of attaching the ring of EP is deemed a structural equivalent to the processes recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778